Title: Enclosure II: 28 March 1786
From: Lamb, John
To: Randall (Randolph), Paul R.


Enclosure II
 
Algiers March 28th. 1786

Mr. Randall for his Justification requests Mr. Lamb to declare that it was his particular Desire for him to embark from Algiers, and at this Juncture on board a Spanish Brigantine, and in departing from thence to take Madrid in his Way to Paris and London, that he is perfectly satisfied in the Manner Mr. Randall has kept an account of the Monies expended by them both in the publick Service, and with his Conduct in general by doing every Thing in his Power to forward the Business they set out upon.


  Signed by Mr. Lamb in this manner
}
  Approvd of By Your Humble servt.




John Lamb


